Title: To James Madison from Charles Yancey, 21 December 1822
From: Yancey, Charles
To: Madison, James


                
                    Dear Sir,
                    Richmond December 21st. 1822
                
                I have taken the liberty of enclosing for your perusal a prospectus of a Newspaper about to be printed here by Mr. Crawford, a gentleman well recommended; I lately sent one to the President and received for answer “which as I approve it you will subscribe my name.” Will you be so good as to write to me, if one may be sent to you. Please to accept

assurances of my great respect & believe me to be yr. frd. & most Obedt. Servt.
                
                    Charles Yanceyof Richmond Va.
                
            